DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2021/0243659 to Cirik et al. (hereinafter Cirik) in view of US Pub. 2020/0106498 to Zhou et al. (hereinafter Zhou).

In regard claim 1, Cirik teaches or discloses a method for wireless communications by a user equipment (UE) (see Fig. 1), comprising:
receiving signaling indicating a beam update (see paragraphs [0197], and [0198], the wireless device may update the second receiving beam to the third receiving beam, for example, if the wireless device receives an activation command (e.g., a MAC CE) updating the first receiving beam (e.g., associated with the first coreset) to the third receiving beam. A wireless device may receive a control message (e.g., a control command, an activation command, MAC CE, DCI, etc.) that may cause a change/update of a beam (e.g., a downlink beam, an uplink beam)); and 
deciding whether to apply the beam update to the scheduled transmission (see paragraphs [0004], and [0198], a wireless device may receive a control message (e.g., a control command, an activation command, MAC CE, DCI, etc.) that may cause a change/ update of a beam (e.g., a downlink beam, an uplink beam). The wireless device may apply the resource change/update (e.g., the TCI-state update, the uplink beam update) to the first cell, for example, based on the control message. The wireless device may apply the resource change/update to a second cell in the cell list, for example, based on the configured cell list).
Cirik may not explicitly teach or disclose determining an application time of the beam update occurs between a downlink control information (DCI) scheduling a transmission and the scheduled transmission.
However, Zhou teaches or discloses determining an application time of the beam update occurs between a downlink control information (DCI) scheduling a transmission and the scheduled transmission (see paragraphs [0082], [0088], [0099], and [0105], wireless devices may determine an expiration time for a timer based on scheduling information in DCI, the end of an aperiodic RS transmission, the end of a confirmation message transmission, or some combination of these. The timer or action time may specify a fixed value correspond to a time duration after this start time to perform beam configuration updating. For example, the devices may use different time durations for the timer (e.g., to determine the action time) based on whether the aperiodic RS 215 is a CSI-RS or SRS, the type of resources corresponding to the aperiodic RS 215, etc. The reference time for the timer may be associated with DCI scheduling, an aperiodic RS transmission, a confirmation message, or any combination of these, and the operation for the timer may correspond to switching communications to an updated beam configuration).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify resource management and control for wireless communications of Cirik by including determining an application time of the beam update occurs between a downlink control information (DCI) scheduling a transmission and the scheduled transmission suggested by Zhou. This modification would provide to synchronize timing for updating beam configuration information read on paragraph [0002].

In regard claims 2 and 19, Cirik teaches or discloses the method of claim 1, wherein the UE decides to apply the beam update to the scheduled transmission if one or more conditions are met (see paragraphs [0004], and [0198], a wireless device may receive a control message (e.g., a control command, an activation command, MAC CE, DCI, etc.) that may cause a change/ update of a beam (e.g., a downlink beam, an uplink beam). The wireless device may apply the resource change/update (e.g., the TCI-state update, the uplink beam update) to the first cell, for example, based on the control message. The wireless device may apply the resource change/update to a second cell in the cell list, for example, based on the configured cell list).

In regard claims 3 and 20, Cirik may not explicitly teach or disclose the method of claim 2, wherein the one or more conditions comprise a time between the application time of the beam update and a start of the scheduled transmission being at least a minimum duration.
However, Zhou teaches or discloses wherein the one or more conditions comprise a time between the application time of the beam update and a start of the scheduled transmission being at least a minimum duration (see paragraphs [0080], [0082], [0088], and [0096], an aperiodic RS requires a certain processing time to update the beam configuration before using this updated beam configuration for communication. The wireless devices within the wireless communications system 100 may be configured to update a beam configuration according to a timer (e.g., an action time) associated with transmission timings).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify resource management and control for wireless communications of Cirik by including wherein the one or more conditions comprise a time between the application time of the beam update and a start of the scheduled transmission being at least a minimum duration suggested by Zhou. This modification would provide to synchronize timing for updating beam configuration information read on paragraph [0002].

In regard claims 4 and 21, Cirik teaches or discloses the method of claim 3, wherein the minimum duration comprises a fixed value (see paragraph [0094], a slot may have a fixed number/quantity of OFDM symbols (e.g., 14 OFDM symbols)).

In regard claims 5 and 22, Cirik may not explicitly teach or disclose the method of claim 3, wherein the minimum duration comprises a value based on UE capability.
However, Zhou teaches or discloses wherein the minimum duration comprises a value based on UE capability (see paragraphs [0042], [0088], [0104], and [0109], the timer value may be predetermined, or may be based on device capability, and may be signaled or configured for the device. The time duration may be a pre-determined or pre-configured value (e.g., a fixed value for all aperiodic RS 215 transmissions). In other cases, the time duration may be based on one or more capabilities of the wireless devices (e.g., base station 105-a, UE 115-a, or both). The time duration may be indicated in a transmission from one device to the other (e.g., UE capability message, RRC configuration message)).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify resource management and control for wireless communications of Cirik by including wherein the minimum duration comprises a value based on UE capability suggested by Zhou. This modification would provide to synchronize timing for updating beam configuration information read on paragraph [0002].

In regard claims 6 and 23, Cirik teaches or discloses the method of claim 3, wherein the minimum duration depends, at least in part, on a subcarrier spacing (SCS) of at least one of: a first component carrier (CC) of the DCI or a second CC of the scheduled transmission (see paragraphs [0093], [0094], [0095], [0100], and [0110], a numerology may be defined in terms of subcarrier spacing and/or cyclic prefix duration. Subcarrier spacings may be scaled up by powers of two from a baseline subcarrier spacing of 15 kHz. The aggregated CCs may have the same or different bandwidths, subcarrier spacing, and/or duplexing schemes (TDD, FDD, or any other duplexing schemes). A serving cell for a wireless device using CA may have a downlink CC. One or more uplink CCs may be optionally configured for a serving cell (e.g., for FDD)).

In regard claims 7 and 24, Cirik teaches or discloses the method of claim 6, wherein the minimum duration is based on a smallest SCS of the first and second CCs (see paragraphs [0093], [0094], [0095], [0100], and [0110], a numerology may be defined in terms of subcarrier spacing and/or cyclic prefix duration. Subcarrier spacings may be scaled up by powers of two from a baseline subcarrier spacing of 15 kHz. The aggregated CCs may have the same or different bandwidths, subcarrier spacing, and/or duplexing schemes (TDD, FDD, or any other duplexing schemes). A serving cell for a wireless device using CA may have a downlink CC. One or more uplink CCs may be optionally configured for a serving cell (e.g., for FDD)).

In regard claim 8, Cirik may not explicitly teach or disclose the method of claim 1, wherein the UE decides to not apply the beam update to the scheduled transmission.
However, Zhou teaches or discloses wherein the UE decides to not apply the beam update to the scheduled transmission (see paragraphs [0042], [0079], [0082], [0084], [0085], [0087], [0090], [0092], and [0094]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify resource management and control for wireless communications of Cirik by including wherein the UE decides to not apply the beam update to the scheduled transmission suggested by Zhou. This modification would provide to synchronize timing for updating beam configuration information read on paragraph [0002].

In regard claim 9, Cirik teaches or discloses the method of claim 1, wherein the beam update is indicated via a transmission configuration indicator (TCI) state (see paragraphs [0198], [01200], [0209], [0228], [0242], [0243], [0247], [0250], and [0256]).

In regard claim 10, Cirik teaches or discloses the method of claim 1, wherein the beam update is indicated via a spatial relation (see paragraphs [0123], [0139], and [0198]). 

In regard claim 11, Cirik teaches or discloses the method of claim 1, wherein the beam update is indicated via an uplink (UL) transmission configuration indicator (TCI) state (see paragraphs [0198], [0200], [0273], and [0285]).

In regard claim 12, Cirik teaches or discloses the method of claim 1, wherein
the beam update is indicated via a medium access control (MAC) control element (CE) (MAC-CE) (see paragraphs [0197], [0198], [0199], and [0200]); and 
the application time of the beam update is a fixed duration after an end of an acknowledgment of a physical downlink shared channel (PDSCH) carrying the MAC-CE. 

In regard claims 13 and 25, Cirik teaches or discloses the method of claim 1, wherein:
the DCI schedules multiple transmissions (see paragraphs [0134], [0168], and [0169], DCI having CRC parity bits scrambled with a cell RNTI (C-RNTI) may indicate a dynamically scheduled unicast transmission and/or a triggering of PDCCH-ordered random access. A base station may send/transmit DCIs with one or more DCI formats, for example, depending on the purpose and/or content of the DCIs. DCI format 0_0 may be used for scheduling of a PUSCH in a cell).
Cirik may not explicitly teach or disclose the decision to apply the beam update to a first scheduled transmission of the multiple scheduled transmissions is also applied to other scheduled transmissions of the multiple scheduled transmissions.
However, Zhou teaches or discloses the decision to apply the beam update to a first scheduled transmission of the multiple scheduled transmissions is also applied to other scheduled transmissions of the multiple scheduled transmissions (see paragraphs [0042], [0079], [0082], [0084], [0085], [0087], [0090], [0091], [0092], [0094], [0099], and [0106]).
 Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify resource management and control for wireless communications of Cirik by including the decision to apply the beam update to a first scheduled transmission of the multiple scheduled transmissions is also applied to other scheduled transmissions of the multiple scheduled transmissions suggested by Zhou. This modification would provide to synchronize timing for updating beam configuration information read on paragraph [0002].

In regard claims 14 and 26, Cirik teaches or discloses the method of claim 1, wherein:
the DCI schedules multiple transmissions (see paragraphs [0134], [0168], and [0169], DCI having CRC parity bits scrambled with a cell RNTI (C-RNTI) may indicate a dynamically scheduled unicast transmission and/or a triggering of PDCCH-ordered random access. A base station may send/transmit DCIs with one or more DCI formats, for example, depending on the purpose and/or content of the DCIs. DCI format 0_0 may be used for scheduling of a PUSCH in a cell).
Cirik may not explicitly teach or disclose the UE decides, for each scheduled transmission separately, whether to apply the beam update to each scheduled transmission.
However, Zhou teaches or discloses the UE decides, for each scheduled transmission separately, whether to apply the beam update to each scheduled transmission (see paragraphs [0042], [0079], [0082], [0084], [0085], [0087], [0090], [0091], [0092], [0092], [0098], [0099], and [0107]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify resource management and control for wireless communications of Cirik by including the UE decides, for each scheduled transmission separately, whether to apply the beam update to each scheduled transmission suggested by Zhou. This modification would provide to synchronize timing for updating beam configuration information read on paragraph [0002].

In regard claims 15 and 27, Cirik may not explicitly teach or disclose the method of claim 14, wherein deciding whether to apply the beam update to each scheduled transmission is based on at least one of: whether the application time of the beam update for each scheduled transmission is after a start of a scheduled transmission for a first transmission of the multiple scheduled transmissions, wherein the first transmission is the first scheduled transmission of the multiple scheduled transmissions; and whether the application time of the beam update for each scheduled transmission is before each corresponding scheduled transmission.
However, Zhou teaches or discloses wherein deciding whether to apply the beam update to each scheduled transmission is based on at least one of: whether the application time of the beam update for each scheduled transmission is after a start of a scheduled transmission for a first transmission of the multiple scheduled transmissions, wherein the first transmission is the first scheduled transmission of the multiple scheduled transmissions (see paragraphs [0042], [0082], [0085], [0087], [0090], [0091], [0092], [0098], [0099], [0107], [0110], and [0112]); and whether the application time of the beam update for each scheduled transmission is before each corresponding scheduled transmission (see paragraphs [0042], [0082], [0085], [0087], [0090], [0091], [0092], [0098], [0099], [0107], [0110], and [0112]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify resource management and control for wireless communications of Cirik by including wherein deciding whether to apply the beam update to each scheduled transmission is based on at least one of: whether the application time of the beam update for each scheduled transmission is after a start of a scheduled transmission for a first transmission of the multiple scheduled transmissions, wherein the first transmission is the first scheduled transmission of the multiple scheduled transmissions; and whether the application time of the beam update for each scheduled transmission is before each corresponding scheduled transmission suggested by Zhou. This modification would provide to synchronize timing for updating beam configuration information read on paragraph [0002].

In regard claims 16 and 28, Cirik teaches or discloses the method of claim 1, wherein deciding whether to apply the beam update to the scheduled transmission is based on a capability of the UE (see paragraphs [0049], [0087], [0088], and [0139]); and 
the UE decides to apply the beam update to the scheduled transmission or apply a previous beam to the scheduled transmission (see paragraphs [0198], and [0199]),
wherein the previous beam has an application time that occurs at or before a beginning of the DCI, or a slot of the DCI, scheduling the transmission (see paragraph [0134], the wireless device may send/transmit SRS resources, for example, based on one or more trigger types. The one or more trigger types may comprise higher layer signaling (e.g., RRC) and/or one or more DCI formats. At least one DCI format may be used/employed for the wireless device to select at least one of one or more configured SRS resource sets. An SRS trigger type 0 may refer to an SRS triggered based on higher layer signaling. An SRS trigger type 1 may refer to an SRS triggered based on one or more DCI formats. The wireless device may be configured to send/transmit an SRS, for example, after a transmission of a PUSCH and a corresponding uplink DM-RS if a PUSCH and an SRS are sent/transmitted in a same slot).

In regard claim 17, Cirik teaches or discloses the method of claim 1, further comprising transmitting an indication of the capability of the UE (see paragraphs [0139], and [0374]).

In regard claim 18, Cirik teaches or discloses a method for wireless communication by a network entity, comprising:
signaling a user equipment (UE) an indication of a beam update (see paragraph [0200], the wireless device may (e.g., autonomously and/or simultaneously) change/update a second receiving beam (e.g., associated with the second coreset) to a third receiving beam, for example, if the wireless device receives an activation command (e.g., a MAC CE) indicating a change/update of a first receiving beam (e.g., associated with the first coreset) to the third receiving beam. The wireless device may not (e.g., autonomously and/or simultaneously) change/update a second receiving beam (e.g., associated with the second coreset) to a third receiving beam, for example, if the wireless device receives an activation command (e.g., a MAC CE) indicating a change/update of a first receiving beam (e.g., associated with the first coreset) to the third receiving beam);
deciding whether to apply the beam update to the scheduled transmission (see paragraphs [0004], and [0198], a wireless device may receive a control message (e.g., a control command, an activation command, MAC CE, DCI, etc.) that may cause a change/ update of a beam (e.g., a downlink beam, an uplink beam). The wireless device may apply the resource change/update (e.g., the TCI-state update, the uplink beam update) to the first cell, for example, based on the control message. The wireless device may apply the resource change/update to a second cell in the cell list, for example, based on the configured cell list).
Cirik may not explicitly teach or disclose determining an application time of the beam update occurs between a downlink control information (DCI) scheduling a transmission and the scheduled transmission.
However, Zhou teaches or discloses determining an application time of the beam update occurs between a downlink control information (DCI) scheduling a transmission and the scheduled transmission (see paragraphs [0082], [0087], [0099], [0105], and [0110], both wireless devices may determine an expiration time for a timer based on scheduling information in DCI, the end of an aperiodic RS transmission, the end of a confirmation message transmission, or some combination of these. The devices may identify this start time based on scheduling information for the aperiodic RS 215 contained in the DCI 210, based on scheduling information for the response message contained in the DCI 210 or implicitly determined based on the aperiodic RS 215 timing, or based on the actual response message transmission or reception).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify resource management and control for wireless communications of Cirik by including determining an application time of the beam update occurs between a downlink control information (DCI) scheduling a transmission and the scheduled transmission suggested by Zhou. This modification would provide to synchronize timing for updating beam configuration information read on paragraph [0002].

In regard claim 29, Cirik teaches or discloses an apparatus for wireless communications by a user equipment (UE) (see Fig. 15a), comprising:
a memory (see Fig. 15a); and 
at least one processor coupled with the memory and configured to (see Fig. 15a): 
receive signaling indicating a beam update (see paragraphs [0197], and [0198], the wireless device may update the second receiving beam to the third receiving beam, for example, if the wireless device receives an activation command (e.g., a MAC CE) updating the first receiving beam (e.g., associated with the first coreset) to the third receiving beam. A wireless device may receive a control message (e.g., a control command, an activation command, MAC CE, DCI, etc.) that may cause a change/update of a beam (e.g., a downlink beam, an uplink beam)); and
decide whether to apply the beam update to the scheduled transmission (see paragraphs [0004], and [0198], a wireless device may receive a control message (e.g., a control command, an activation command, MAC CE, DCI, etc.) that may cause a change/ update of a beam (e.g., a downlink beam, an uplink beam). The wireless device may apply the resource change/ update (e.g., the TCI-state update, the uplink beam update) to the first cell, for example, based on the control message. The wireless device may apply the resource change/ update to a second cell in the cell list, for example, based on the configured cell list).
Cirik may not explicitly teach or disclose determining an application time of the beam update occurs between a downlink control information (DCI) scheduling a transmission and the scheduled transmission.
However, Zhou teaches or discloses determining an application time of the beam update occurs between a downlink control information (DCI) scheduling a transmission and the scheduled transmission (see paragraphs [0082], [0088], [0099], and [0105], wireless devices may determine an expiration time for a timer based on scheduling information in DCI, the end of an aperiodic RS transmission, the end of a confirmation message transmission, or some combination of these. The timer or action time may specify a fixed value corresponding to a time duration after this start time to perform beam configuration updating. For example, the devices may use different time durations for the timer (e.g., to determine the action time) based on whether the aperiodic RS 215 is a CSI-RS or SRS, the type of resources corresponding to the aperiodic RS 215, etc. The reference time for the timer may be associated with DCI scheduling, an aperiodic RS transmission, a confirmation message, or any combination of these, and the operation for the timer may correspond to switching communications to an updated beam configuration).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify resource management and control for wireless communications of Cirik by including determining an application time of the beam update occurs between a downlink control information (DCI) scheduling a transmission and the scheduled transmission suggested by Zhou. This modification would provide to synchronize timing for updating beam configuration information read on paragraph [0002].

In regard claim 30, Cirik teaches or discloses an apparatus for wireless communications by a network entity (see Fig. 15a), comprising: 
a memory (see Fig. 15a); and 
at least one processor coupled with the memory and configured to (see Fig. 15a):
signal a user equipment (UE) an indication of a beam update (see paragraph [0200], the wireless device may (e.g., autonomously and/or simultaneously) change/update a second receiving beam (e.g., associated with the second coreset) to a third receiving beam, for example, if the wireless device receives an activation command (e.g., a MAC CE) indicating a change/update of a first receiving beam (e.g., associated with the first coreset) to the third receiving beam. The wireless device may not (e.g., autonomously and/or simultaneously) change/update a second receiving beam (e.g., associated with the second coreset) to a third receiving beam, for example, if the wireless device receives an activation command (e.g., a MAC CE) indicating a change/update of a first receiving beam (e.g., associated with the first coreset) to the third receiving beam); and
decide whether to apply the beam update to the scheduled transmission (see paragraphs [0004], and [0198], a wireless device may receive a control message (e.g., a control command, an activation command, MAC CE, DCI, etc.) that may cause a change/ update of a beam (e.g., a downlink beam, an uplink beam). The wireless device may apply the resource change/ update (e.g., the TCI-state update, the uplink beam update) to the first cell, for example, based on the control message. The wireless device may apply the resource change/update to a second cell in the cell list, for example, based on the configured cell list).
Cirik may not explicitly teach or disclose determine an application time of the beam update occurs between a downlink control information (DCI) scheduling a transmission and the scheduled transmission.
However, Zhou teaches or discloses determine an application time of the beam update occurs between a downlink control information (DCI) scheduling a transmission and the scheduled transmission (see paragraphs [0082], [0087], [0099], [0105], and [0110], both wireless devices may determine an expiration time for a timer based on scheduling information in DCI, the end of an aperiodic RS transmission, the end of a confirmation message transmission, or some combination of these. The devices may identify this start time based on scheduling information for the aperiodic RS 215 contained in the DCI 210, based on scheduling information for the response message contained in the DCI 210 or implicitly determined based on the aperiodic RS 215 timing, or based on the actual response message transmission or reception).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify resource management and control for wireless communications of Cirik by including determine an application time of the beam update occurs between a downlink control information (DCI) scheduling a transmission and the scheduled transmission suggested by Zhou. This modification would provide to synchronize timing for updating beam configuration information read on paragraph [0002].

Notes:
Please note even if the examiner has cited portions of the reference(s) for the convenience of the applicants, other portions in each the reference may also teach the limitations in each claim. Therefore, the reference(s) should be considered in its entirety, i.e., as a whole, that would lead to teach the element(s) of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 06/08/2022


/PHIRIN SAM/Primary Examiner, Art Unit 2476